Citation Nr: 0525304	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition to 
include chronic obstructive pulmonary disease (COPD) and 
emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in part, denied entitlement to service 
connection for coronary artery disease (CAD) and a lung 
condition including COPD and emphysema.

In January 2005, the veteran appeared at a Travel Board 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A copy of the hearing 
transcript is of record.

At the hearing, the veteran withdrew the issue of entitlement 
to service connection for CAD.  The matter is no longer on 
appeal.  38 C.F.R. § 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that his lung condition, to include 
COPD and emphysema, began in service.  Although the veteran's 
Airborne Physical Examination Reports dated in June 1967 and 
May 1968 show normal clinical findings, his service medical 
records otherwise show treatment for a productive cough from 
1967 to 1968.  A clinical entry dated in January 1967 shows 
an impression of upper respiratory infection, and an April 
1967 clinical record cover sheet notes a diagnosis of acute 
respiratory disease, line of duty, yes.  In addition to the 
foregoing, the June 1967 Report of Medical History reflects 
that the veteran had or had had asthma; a clinical entry 
dated in February 1968 notes treatment for a productive cough 
with a history of asthma; and a clinical entry dated in April 
1968 notes an impression of subacute bronchitis.  The 1968 
clinical entries also reflect that the veteran was advised to 
discontinue smoking.

The veteran's post service medical reports dated from 1998 to 
2003 show diagnoses of COPD and nicotine dependence.

Where there is an injury in service and a current disability, 
and there is evidence and information of record indicating 
that the disability may be associated with the injury in 
service, a medical examination to ascertain the etiology of 
the claimed disability is required.  38 U.S.C. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i)(C).  In this case, the record 
contains evidence of in-service treatment and various 
impressions including acute respiratory disease, asthma, and 
subacute bronchitis.  Additionally, the post service medical 
records contain a current diagnosis of COPD.  However, a VA 
medical examination to ascertain the etiology of the 
veteran's current lung disorder has not been conducted.  
Thus, additional development is needed.

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records from 
the VA Medical Center in Lake City, Florida, 
for treatment for respiratory problems from 
August 2003 to the present.

3.  After obtaining the VA medical records, 
to the extent available, schedule the veteran 
for a VA respiratory examination to determine 
the nature and etiology of any lung 
disability diagnosed.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner and this fact should be 
acknowledged in the report.  

The examiner should opine whether it is as 
least as likely as not (a 50% probability) 
that any currently diagnosed lung disability, 
including COPD or emphysema, is related to 
any treatment received or impression made 
during the veteran's military service.  The 
term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

The examiner should explain the rationale for 
any opinion expressed.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, issue to the 
veteran and his representative a supplemental 
statement of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


